OPHTHALMIC IMAGING SYSTEMS CONTACTS: Gil Allon, CEO 221 Lathrop Way, Suite I Ariel Shenhar, CFO Sacramento, CA95815 (916) 646-2020 INVESTOR RELATIONS Jody Cain LIPPERT/HEILSHORN & ASSOCIATES (310) 691-7100 OPHTHALMIC IMAGING SYSTEMS REPORTS FIRST QUARTER FINANCIAL RESULTS - - - Announces Appointment of Full-time Abraxas Medical Systems CEO SACRAMENTO, Calif. May 13, 2011 – Ophthalmic Imaging Systems (OIS) (OTC BB: OISI), a leading digital imaging, image management, Electronic Medical Records (EMR) and Practice Management (PM) company, today reported financial results for the three months ended March 31, 2011, and provided an update on recent corporate developments. For the first quarter of 2011, OIS reported net revenue of $3.5 million, compared with net revenue of $4.1 million for the first quarter of 2010.Lower product sales in the 2011 quarter are attributable primarily to the introduction of improved software in March for the OIS EyeScan™, which delayed product sales for two months during the quarter, and lower EMR/PM product sales due to a shift of focus and priorities at OIS’ wholly owned subsidiary Abraxas Medical Systems, following the appointment of a full-time Chief Executive Officer. Operating expenses for the first quarter of 2011 were $3.2 million, compared with $2.9 million for the first quarter of 2010.Sales and marketing expenses increased to $1.7 million, compared with $1.5 million in the prior year period, with the increase primarily due to an increase in the sales force at OIS and Abraxas. Net loss for the first quarter of 2011 was $1.5 million, or $0.05 per share, compared with net loss of $1.5 million, or $0.06 per share, for the first quarter of 2010. “We are reporting important recent developments aimed at supporting growth and improving our position in both the informatics solutions and ophthalmic digital imaging markets,” said Gil Allon, Chief Executive Officer of OIS.“To better capitalize on favorable market dynamics in the informatics solutions market, we appointed Garret Erskine as full-time Chief Executive Officer of Abraxas.Garret is a seasoned professional with more than 20 years in healthcare IT experience.He brings Abraxas proven leadership, revenue building and operational efficiency abilities, and first-hand knowledge of the EMR solutions market.We thank our Chief Financial Officer Ariel Shenhar who had taken on the additional responsibility of leading Abraxas since inception in January 2008.With Garret’s appointment, Ariel will be able to place additional focus on overseeing our financial operations during this critical time when we see prospects for significant growth. OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release MAY 13, 2011 “We also introduced improved software for the OIS EyeScan toward the end of March, which delayed product sales for two months during the quarter.Our ultraportable, modular EyeScan imaging device has capabilities to capture images of both the anterior and posterior of the eye, opening new marketing opportunities in international markets as well as within the domestic optometry market.With the introduction of the new software, we believe sales of the OIS EyeScan are now back on track." “We increased our investment in sales and marketing activities, primarily in the U.S. market,” he added.“Our sales function is separated into teams with one team solely focused on selling the OIS EyeScan, another selling Abraxas EMR and PM systems to the non-ophthalmic markets and the third selling all other product lines, including our other ophthalmic digital imaging product and OIS EMR and PM solutions, to the eye-care market.We believe this strategy and our investment will support future revenue increases.” About Ophthalmic Imaging Systems Ophthalmic Imaging Systems (www.oisi.com) is the leading provider of ophthalmic digital imaging and informatics systems.The Company designs, develops, manufactures and markets digital imaging systems, image management and integrated EMR and PM solutions for the eye care market.With more than 25 years in the ophthalmic imaging business, the Company has consistently introduced new, innovative technologies.Through its wholly owned subsidiary, Abraxas Medical Solutions, the Company provides EMR and PM software to OB/GYN, orthopedic and primary care physicians.Both OIS EMRVersion 4.1.7 and Abraxas EMR Version 4.1.7 are 2011/2012 compliant and have been certified as Complete EHR by the Certification Commission for Health Information Technology (CCHIT®), an ONCATCB, in accordance with the applicable ELIGIBLE PROVIDER certification criteria adopted by theSecretary of Health and Human Services. The 2011/2012 criteria support the Stage 1 meaningful usemeasures required to qualify eligible providers and hospitals for funding under the American Recoveryand Reinvestment Act (ARRA). The Company markets and supports its products through an extensive network of dealers, distributors and direct representatives. Statements in this press release which are not historical data are forward-looking statements which involve known and unknown risks, uncertainties, or other factors not under the Company's control, which may cause actual results, performance, or achievements of the Company to be materially different from the results, performance, or other expectations implied by these forward-looking statements. These factors include, but are not limited to, those detailed in the Company's periodic filings with the Securities and Exchange Commission. OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release MAY 13, 2011 Ophthalmic Imaging Systems Selected Financial Data Condensed Consolidated Statements of Operations Three Months Ended March 31, unaudited unaudited Net Revenue $ $ Cost of Sales Gross Profit Sales And Marketing General And Administrative Research and development Total Operating Expenses Loss From Operations ) ) Interest And Other Income (Expense), Net ) Net Loss Before Income Taxes ) ) Income Tax (Expense) Benefit ) Net Loss ) ) Less Noncontrolling Interest’s Share Net Loss Attributable To Ophthalmic Imaging Systems ) ) Basic And Diluted Net Loss Per Share $ ) $ ) Shares Used In The Calculation Of Basic And Diluted Net Loss Per Share OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA Ophthalmic Imaging Systems Press Release MAY 13, 2011 Ophthalmic Imaging Systems Condensed Consolidated Balance Sheets (Unaudited) Assets March 31, 2011 December 31, 2010 Current assets: unaudited unaudited Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Furniture and equipment, net of accumulated depreciation of $986,598 and $934,371 respectively Capitalized imaging software, net of accumulated amortization of $378,531 and $336,472, respectively Capitalized software development, net of accumulated amortization of $863,127 and $767,224, respectively AcerMed asset purchase, net of accumulated amortization of $427,554 and $380,048, respectively Goodwill Customer relationship intangible assets and other intangible assets, net of accumulated amortizationof $98,512 and $81,137, respectively Licensing rights intangible asset, net of accumulated amortizationof $41,297 and $33,037, respectively Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Derivative liability financial instruments Deferred extended warranty revenue-current portion Customer deposits Notes payable- current portion Total current liabilities Deferred extended warranty revenue, less current portion Notes payable, less current portion Total liabilities Commitments and contingencies Equity Ophthalmic Imaging Systems’ stockholders' equity: Preferred stock, 20,000-000 shares authorized; 0 shares issued and outstanding at March 31, 2011 and December 31, 2010,respectively Common stock, no par value, 100,000,000 shares authorized; 30,304,151 and 30,304,151 issued and outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated deficit ) ) Cumulative translation adjustment ) ) Total Ophthalmic Imaging Systems’ stockholders’ equity Noncontrolling interest Total equity Total liabilities and stockholders' equity $ $ # # # OISwww.oisi.com 221 Lathrop Way, Suite Imain 800.338.8436 Sacramento, CA 95815fax 916.646.0207 USA
